Exhibit 10.1
STOCK PURCHASE AGREEMENT
     This Stock Purchase Agreement (this “Agreement”), dated as of September 8,
2009, is by and between JDA Software Group, Inc., a Delaware corporation (the
“Company”), Thoma Cressey Fund VII, L.P, a Delaware limited partnership (“Fund
VII”) and Thoma Cressey Friends Fund VII, LP, a Delaware limited partnership
(“Friends Fund VII” and together with Fund VII, the “Thoma Bravo Funds”).
     WHEREAS, the Company has agreed, subject to the conditions herein, to
purchase from the Thoma Bravo Funds (i) 19,472 shares of Series B Convertible
Preferred Stock, par value $0.01 per share, which shares are convertible into
1,403,387 shares of the Company’s common stock, par value $0.01 per share and
(ii) 100,000 shares of Common Stock (“Common Stock”).
     NOW, THEREFORE, in consideration of the acts, payments, covenants and
mutual agreements herein described and agreed to be performed, the Company and
the Thoma Bravo Funds hereby agree as follows:
     1. Purchase and Sale of the Series B Preferred and Common Stock.
          (a) Upon the terms of and subject to conditions set forth in this
Agreement, the Thoma Bravo Funds hereby agree to sell to the Company, and the
Company hereby agrees to purchase from the Thoma Bravo Funds, 19,472 shares of
Series B Convertible Preferred Stock (the “Series B Preferred”) and 100,000
shares of Common Stock. The number of shares of Series B Preferred and Common
Stock to be purchased from each of Fund VII and Friends Fund VII are specified
on Schedule 1 hereto.
          (b) The purchase price for the Series B Preferred shall be $28,067,740
in the aggregate (or $20.00 per share of Common Stock into which the Series B
Preferred is convertible) and the purchase price for the Common Stock shall be
$2,000,000 in the aggregate (or $20.00 purchase price per share of Common Stock)
(the “Purchase Price”).
          (c) The closing shall take place on September 10, 2009 (the “Closing
Date”). On the Closing Date, the Thoma Bravo Funds shall surrender to the
Company any certificates representing the Series B Preferred and Common Stock,
together with duly executed stock powers for the transfer of the Series B
Preferred and Common Stock to the Company, or otherwise provide to the Company
satisfactory evidence of the transfer of the Series B Preferred and Common Stock
to the Company, against payment of the purchase price for the therefore to the
Thoma Bravo Funds by wire transfer to an account or accounts designated in
writing by the Thoma Bravo Funds.
          (d) Upon closing, Orlando Bravo will be deemed to have resigned from
the Board of Directors, and all rights or obligations of or relating to the
Series B Preferred and Common Stock shall terminate.

 



--------------------------------------------------------------------------------



 



     2. Representations, Warranties and Covenants of the Thoma Bravo Funds. The
Thoma Bravo Funds hereby represent, warrant and covenant to the Company as
follows:
          (a) Ownership of the Series B Preferred and Common Stock. The Thoma
Bravo Funds are the sole beneficial owners and holders of the entire right,
title and interest in and to the Series B Preferred and Common Stock, free and
clear of all liens and other encumbrances (other than restrictions on transfer
imposed by federal and state securities laws).
          (b) Authorization; Enforceability. The Thoma Bravo Funds have full
power and authority to enter into this Agreement. This Agreement has been duly
authorized by all necessary corporate action and constitutes valid and legally
binding obligations of each of the Thoma Bravo Funds, enforceable against the
Thoma Bravo Funds in accordance with its terms.
          (c) No Conflicts. The execution and delivery by the Thoma Bravo Funds
of this Agreement does not, and the consummation of the transactions
contemplated hereby will not: (i) conflict with or result in a violation or
breach of any law, rule, regulation, order or decree applicable to the Thoma
Bravo Funds; (ii) conflict with or result in a violation or breach of, or
constitute (with or without notice or lapse of time or both) a default under,
any contract to which the Thoma Bravo Funds are a party; (iii) except as set
forth in this Agreement or as required by the federal securities laws, require
the Thoma Bravo Funds to obtain any consent, approval or action of, make any
filing with or give any notice to any person as a result under the terms of any
contract to which the Thoma Bravo Funds are a party; or (iv) result in the
creation or imposition of any lien or other encumbrance upon the Series B
Preferred or Common Stock.
          (d) Securities Law Matters; Adequacy of Information. Each of the Thoma
Bravo Funds is an “accredited investor” as defined in Rule 501 of the Securities
Act of 1933, as amended and the decision of the Thoma Bravo Funds to sell the
Series B Preferred and Common Stock as contemplated hereby has been made by the
Thoma Bravo Funds, based on the Thoma Bravo Funds’ independent analysis of the
merits and risks of a sale of the Series B Preferred and Common Stock and the
Thoma Bravo Funds’ own financial circumstances. The Thoma Bravo Funds, by virtue
of their representation on the Board of Directors of the Company, have all
information or access to information regarding the Company and its business,
including financial and operating data for July and August and information
relating to the Company’s plans and prospects, necessary to make an informed and
knowledgeable decision with regard to the transactions contemplated hereby. The
Thoma Bravo Funds understand that the Common Stock underlying the Series B
Preferred and Common Stock may in the future trade at prices higher than the
deemed purchase price of the Common Stock underlying the Series B Preferred and
Common Stock the Thoma Bravo Funds are selling to the Company under this
Agreement, and that the Thoma Bravo Funds, by entering into this Agreement, are
foregoing any and all opportunities to share in any such increased value.
          (e) Required Filings. The Thoma Bravo Funds will make all filings
required by law with governmental agencies or authorities as a result of the
execution of this Agreement and the sale of the Series B Preferred and Common
Stock, including, without limitation, filings

- 2 -



--------------------------------------------------------------------------------



 



required under Section 13 and Section 16 of the Exchange Act of 1934, as
amended, within the time period required by all such applicable laws.
     3. Representations, Warranties and Covenants of the Company. The Company
hereby represents, warrants and covenants to the Thoma Bravo Funds as follows:
          (a) Authorization; Enforceability. The Company has full power and
authority to enter into this Agreement. This Agreement has been duly authorized
by all necessary corporate action and constitutes valid and legally binding
obligations of the Company, enforceable against the Company in accordance with
its terms.
          (b) No Conflicts. The execution and delivery by the Company of this
Agreement does not, and the consummation of the transactions contemplated hereby
will not: (i) conflict with or result in a violation or breach of any law, rule,
regulation, order or decree applicable to the Company; (ii) conflict with or
result in a violation or breach of, or constitute (with or without notice or
lapse of time or both) a default under, any contract to which the Company or any
of its direct or indirect subsidiaries is a party, other than those violations
or breaches which have been waived, or (iii) except as set forth in this
Agreement or as required by the federal securities laws, require the Company to
obtain any consent, approval or action of, make any filing with or give any
notice to any person as a result or under the terms of any contract to which the
Company is a party.
          (c) Required Filings. The Company will make all filings required by
law with governmental agencies or authorities as a result of the execution of
this Agreement and the sale of the Series B Preferred and Common Stock within
the time period required by all such applicable laws.
     4. Miscellaneous.
          (a) Survival. The representations, warranties, covenants and
agreements of the Thoma Bravo Funds and the Company contained in or made
pursuant to this Agreement shall survive the execution and delivery of this
Agreement and the closing of the transactions contemplated hereby.
          (b) Nature of Agreement. This Agreement and all provisions thereof,
including all representations and promises contained herein, are contractual and
not a mere recital and shall continue in permanent force and effect. This
Agreement constitutes the sole and entire agreement of the parties with respect
to the subject matter hereof, and there are no agreements of any nature
whatsoever between the parties hereto with respect to the subject matter hereof,
except as expressly stated or referenced herein. This Agreement may not be
modified or changed unless done so in writing, signed by both parties. In the
event that any portion of this Agreement is found to be unenforceable for any
reason whatsoever, the unenforceable provision shall be considered to be
severable, and the remainder of the Agreement shall continue to be in full force
and effect. This Agreement shall be governed by and construed in accordance with
the laws of the State of Delaware without regard to choice of law principles.

- 3 -



--------------------------------------------------------------------------------



 



          (c) Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.
          (d) Notices. Unless otherwise provided, any notice required or
permitted by this Agreement shall be in writing and shall be deemed sufficient
upon receipt, when delivered by overnight courier or sent by facsimile, or upon
delivery when delivered personally, or upon seventy-two (72) hours after being
deposited in the U.S. mail, as certified or registered mail, with postage
prepaid, addressed to the party to be notified at such party’s address or
facsimile number, as subsequently modified by written notice, as follows:
               (i) if to the Thoma Bravo Funds, to Thoma Cressey Bravo, Inc.,
600 Montgomery Street, 32nd Floor, San Francisco, California 94111, attention:
Orlando Bravo, (facsimile: 415-392-6480).
               (ii) if to the Company, to JDA Software Group, Inc., 14400 North
87th Street, Scottsdale, Arizona 85260, attention: General Counsel (facsimile:
480-308-3268).
          (e) Severability. If any provision of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable for
whatever reason, the remaining provisions of this Agreement shall nevertheless
continue in full force and effect without being impaired in any manner
whatsoever.
          (f) Several Obligations. The obligations of each of Fund VII and
Friends Fund VII are several and not joint.
          (g) Further Assurances. Each party to this Agreement agrees upon
request to execute any further documents or instruments necessary or desirable
to carry out the purposes or intent of this Agreement.
          (h) Advice of Counsel. Each party to this agreement acknowledges that,
in executing this agreement, such party has had the opportunity to seek the
advice of independent legal counsel, and has read and understood all of the
terms and provisions of this agreement. This agreement shall not be construed
against any party by reason of the drafting or preparation hereof.
          (i) Public Announcements. Except to the extent otherwise required by
applicable law, the Thoma Bravo Funds, on the one hand, and the Company, on the
other hand, will consult with each other before issuing, and to the extent
reasonably practicable, give each other the opportunity to review and comment
upon, any press release or other public statements with respect to the
transaction contemplated by this Agreement, and shall not issue any such press
release or make any such public statement prior to such consultation, except as
may be required by applicable law, court process or by obligations pursuant to
any listing agreement with any national securities exchange or national
securities quotation system.

- 4 -



--------------------------------------------------------------------------------



 



          (j) Insurance and Indemnification. The parties hereby confirm that the
terms of the Indemnification Agreement between the Company and Orlando Bravo,
dated November 14, 2007, remain in full force and effect.
[Signature Page Follows]

- 5 -



--------------------------------------------------------------------------------



 



     The parties have executed this Stock Purchase Agreement as of the date
first written above.

                  THE COMPANY:
 
                JDA SOFTWARE GROUP, INC.    
 
           
 
           
 
  By:   /s/ Hamish Brewer    
 
           
 
                Name: Hamish Brewer    
 
                Title: CHIEF EXECUTIVE OFFICER    
 
                SELLERS:    
 
                THOMA CRESSEY FUND VII, L.P.    
 
                By: TC Partners VII, L.P., its General Partner,         By:
Thomas Cressey Bravo, Inc., its General Partner    
 
           
 
  By   /s/ Thomas Cressey Bravo    
 
           
 
      Name:    
 
      Title:    
 
                THOMA CRESSEY FRIENDS FUND VII, L.P.    
 
                By: TC Partners VII, L.P., its General Partner,         By:
Thomas Cressey Bravo, Inc., its General Partner    
 
           
 
  By   /s/ Thomas Cressey Bravo    
 
           
 
      Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



SCHEDULE 1

                              Shares of Series B   Common Stock   Shares of
Thoma Bravo Funds   Preferred   Equivalent   Common Stock
Thoma Cressey Fund VII, L.P.
    18,703       1,347,964       100,000  
Thoma Cressey Friends Fund VII, L.P.
    769       55,423       0  
Total:
    19,472       1,403,387       100,000  

 